Citation Nr: 1820873	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  11-12 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to June 17, 2014, and in excess of 40 percent as of June 17, 2014, for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.

4.  Entitlement to an effective date earlier than April 11, 2012, for service connection for radiculopathy of the right lower extremity.

5.  Entitlement to an effective date earlier than April 11, 2012, for service connection for radiculopathy of the left lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1971 and from September 1972 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

During the pendency of the appeal, a September 2014 rating decision assigned a higher rating of 40 percent for a lumbar spine disability, effective June 17, 2014.  As that higher rating does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

A January 2015 Board decision denied entitlement to a rating in excess of 20 percent prior to June 17, 2014, and in excess of 40 percent as of June 17, 2014, for a lumbar spine disability.  The Veteran appealed the January 2015 Board decision to the United States Court of Appeals for Veterans Claims.  In a May 2016 memorandum decision, the Court affirmed the portion of the January 2015 Board decision which found that an August 8, 2008, examination report did not support a staged rating higher than 20 percent.  The Court set aside the remainder of the January 2015 Board decision and remanded the matters for further proceedings consistent with the memorandum decision.  

In the January 2015 decision, the Board noted that in April 2012, the Veteran filed a separate claim for radiculopathy of both lower extremities secondary to a service connected lumbar spine disability.  He received a duty to assist letter in April 2012 and was notified of the rating decision in May 2012 that granted service connection for radiculopathy of the left and right lower extremities and assigned a 20 percent rating for each.  The Veteran did not file a notice of disagreement with the May 2012 rating decision, so the Board found that the ratings for radiculopathy of the lower extremities were not on appeal before the Board.  In the May 2016 memorandum decision, the Court found that the 20 percent ratings for radiculopathy of the bilateral lower extremities should have been further developed and adjudicated by the Board.  In compliance with the May 2016 Court decision, the Board has now included the issues of entitlement to initial ratings in excess of 20 percent for radiculopathy of the left and right lower extremities to the appeal.

A claim for an increased rating for a back disability necessarily includes consideration of any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).  Therefore, claims for ratings for radiculopathy of the bilateral lower extremities were part of the underlying original claim for an increased rating for a back disability.  Although the Veteran has not disputed the effective date for service connection for radiculopathy of both lower extremities, the Board has included the effective date issues in order to properly apply the General Rating Formula for Diseases and Injuries of the Spine throughout the entire period of appeal.

In an October 2016 informal hearing presentation, the Veteran's representative indicated that the Veteran was unable perform work duties due to his service-connected disabilities.  The representative specifically argued that VA must consider whether the Veteran is entitled to TDIU.  Therefore, the Board finds that a claim for TDIU was reasonably raised by the record during the course of the appeal for increased rating and that claim is part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to June 17, 2014, the Veteran's lumbar spine disability was manifested by pain and some limitation of motion with forward flexion of the spine with incapacitating episodes of 21 days during a 12 month period.  Thoracolumbar forward flexion limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, and incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period were not shown. 

2.  As of June 17, 2014, the Veteran's lumbar spine disability has been manifested by pain and limitation of motion of forward flexion of the spine.  Unfavorable ankylosis of the entire thoracolumbar spine and incapacitating episodes having a total duration of at least six weeks during a 12 month period have not been shown.

3.  The Veteran has experienced no more than moderate incomplete paralysis of the sciatic nerve bilaterally throughout the period of appeal.

4.  The Veteran filed a claim for an increased rating for a lumbar spine disability on August 18, 2008.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to June 17, 2014, and in excess of 40 percent as of June 17, 2014, for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237, 5243 (2017).

2.  Throughout the period of appeal, the criteria for a rating greater than 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

3.  Throughout the period of appeal, the criteria for a rating greater than 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for an effective date of August 18, 2008, but not earlier, for service connection for radiculopathy of the right lower extremity, are met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

5.  The criteria for an effective date of August 18, 2008, but not earlier, for service connection for radiculopathy of the left lower extremity, are met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in December 2009 and April 2012 provided the proper notice to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in April 2017.  The examiner reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, in light of treatment records that have been obtained and associated with the record, the performance of the requested VA examinations, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.


Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A claimant may experience multiple distinct degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

Factual Background

An August 2008 private chiropractor treatment letter shows that the Veteran had been undergoing muscle stimulation, mechanical traction, and spinal manipulations to the cervical, thoracic, and lumbar spine for some time.  The chiropractor stated that the Veteran experienced left hip radicular pain.  The Veteran reported low back pain that reduced his functional activities and daily living.  Difficulty standing, bending, walking, and sitting were reported concerning the lumbosacral and thoracolumbar region.  Range of motion testing showed forward flexion of the thoracolumbar spine to 30 degrees with 60 degrees noted as normal, extension to 10 degrees with 25 degrees noted as normal, right and left lateral flexion to 5 degrees with 25 degrees noted as normal, and right and left lateral rotation to 10 degrees with 30 degrees noted as normal. 

An October 2008 VA examination report shows that the Veteran complained of lower back pain with flare ups.  The Veteran reported that flare ups were exacerbated by any type of activity such as lifting, walking, and being in one position too long.  The pain reportedly radiated into his buttocks and down his left leg.  He reported semi-incapacitating episodes three times per week where he rested for a day.  He reported no issues with his bowels or bladder.  Physical examination showed that the Veteran had moderate antalgic movements and walked gingerly.  He had a normal lumbar lordosis curvature of the spine and severe paravertebral muscle spasms.  Range of motion examination of the thoracolumbar spine was noted as forward flexion to 50 degrees, right and left lateral bending to 15 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 35 degrees. Pain was noted through the entire range of motion.  Needle EMG examination of the left lower extremity found evidence of a mild to moderate sensory motor peripheral neuropathy.  The interpreter also noted chronic neurogenic changes suggestive of a chronic L5 motor radiculopathy.  The examiner diagnosed degenerative disc disease and degenerative joint disease of the lumbosacral spine, facet disease of the lumbosacral spine, and spinal and foraminal stenosis at L5-S1 and radiculopathy.

A March 2009 VA treatment record shows that the Veteran was diagnosed with back strain.  Another March 2009 VA treatment record indicates that the Veteran had a normal range of motion of the spine with no tenderness.

In October 2009, the Veteran was treated at a VA facility for back strain.  He denied experiencing any weakness or numbness of the lower extremities.  He also denied any bowel or bladder incontinence.

A November 2009 private hospital treatment record shows that the Veteran was assessed with multifocal degenerative disc disease with the most significant level located at L5-S1 with disc bulging and ligament flavum hypertrophy causing moderate to severe bilateral neural foraminal narrowing. 

A December 2009 private treatment record shows that the Veteran denied any bowl or bladder issues related to his back condition.  He denied any loss of motor control.  His radiculopathy pain was resolved 80 to 90 percent with epidural steroid injections.  He was assessed with lumbar degenerative disc disease, lumbar spinal stenosis, and lumbar spondylosis.  He was noted to have full range of motion for flexion, extension, lateral flexion, and lateral rotation.  The Veteran was also assessed with increased tenderness to the paraspinal muscles. 

A January 2010 private chiropractic treatment record shows that the Veteran had increased back pain.  X-rays showed marked loss of normal disc height space and notable disc protrusions. 

A January 2010 VA back examination report shows the Veteran was diagnosed with degenerative bone and disc disease.  The Veteran reported no urinary or bowel incontinence.  The Veteran described the back pain as aching and of a moderate severity.  He stated that the pain radiated to the right buttock and to the left leg.  He also reported that he experienced pain daily and had flare ups.  The flare ups were reported to occur every one to two months, lasting three to seven days.  The Veteran reported that he experienced additional limitation of motion during the flare ups.  The examiner noted that the Veteran had experienced incapacitating episodes from the back disability that during the last 12 months period were noted to be 21 days.  Physical examination of the spine showed no abnormal spinal curvatures.  Abnormalities of the thoracic sacrospinalis showed muscles spasms, pain with motion, and tenderness.  Motor examination testing provided results of 5/5 for hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension bilaterally.  Sensation to light touch was 0/2 for the left lower extremity and 2/2 for the right lower extremity.  Range of motion of the thoracolumbar spine showed forward flexion to 45 degrees, extension to 0 degrees, left lateral flexion to 5 degrees, left lateral rotation to 10 degrees, right lateral flexion to 5 degrees, and right lateral rotation to 10 degrees with pain noted on active range of motion.  While pain was reported following repetitive range of motion but no additional limitation after three repetitions of range of motion.  The Veteran was found to have a positive Lasegue's sign.  Imaging reports showed that the Veteran had age related multi-level degenerative bony disc disease without evidence of fracture, subluxation, bone destruction, or soft tissue abnormality.  No evidence of spondylosis or vertebral fracture was noted. 

An April 2010 letter from the Veteran's private chiropractor reported that the Veteran had continued to require treatments for pain of the lower back and should be rated at a 30 percent impairment rating.

In October 2010, the Veteran told a VA treatment provider that he had back pain that radiated to the bilateral lower extremities.  He had no bowel or bladder problems.  The examiner stated that the Veteran had low back pain with bilateral radiculopathy.

A November 2010 VA treatment note shows that the Veteran had low back pain with radiation into both lower extremities.  The Veteran reported intermittent episodes of numbness and tingling.  He did not report acute bowel or bladder dysfunction.  

In February 2011 and May 2011, a VA treatment provider indicated that the Veteran had lumbar intervertebral disc disease, lumbar spondylosis with foraminal stenosis, and lumbosacral radiculitis.  The Veteran denied experiencing any new neurological symptoms.

A September 2011 VA treatment record shows that the Veteran had back pain with occasional pain that shot down the left leg.  No neurological deficits were noted.  There was no bladder or bowel incontinence.

A December 2011 VA x-ray report shows that the Veteran was assessed with severe degenerative disc changes with loss of disc space with bone on bone contact, vacuum disc changes, and reactive sclerosis.  Examination of the back showed tenderness at L4-5 and L5-S1.  The Veteran reported difficulty rising from lying flat in bed. 

A May 2012 VA treatment report shows that the Veteran was diagnosed with lumbar intervertebral disc disease and lumbar spondylosis with foraminal stenosis. 

On VA peripheral nerves examination in May 2012, the examiner diagnosed bilateral lower extremity peripheral neuropathy.  The Veteran reported experiencing mild constant pain in the bilateral lower extremities.  The examiner indicated that there were moderate paresthesias and/or dysesthesias of the bilateral lower extremities.  There was also moderate numbness of the bilateral lower extremities.  Muscle strength testing resulted in scores of 5/5.  Sensory examination was normal to light touch of the bilateral lower extremities.  No trophic changes were present.  The examiner indicated that the sciatic nerve, external popliteal nerve, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous, and ilio-inguinal nerves were all normal bilaterally.  The examiner opined that the Veteran's peripheral neuropathy did not impact his ability to work.

A June 2014 VA examination report shows that the Veteran was diagnosed with lumbar degenerative disc syndrome and degenerative disc disease.  The Veteran reported flare ups related to normal daily activities.  Range of motion testing showed forward flexion to 80 degrees with pain noted at 70 degrees, extension was to 5 degrees with pain noted at 5 degrees, right lateral flexion to 20 degrees with pain noted at 20 degrees, left lateral flexion to 20 degrees with pain noted a 20 degrees, right lateral rotation to 25 degrees with pain noted at 25 degrees.  Repetitive motion testing showed no loss in additional range of motion.  Functional impairment of the spine was noted as less movement than normal, weakened movement, excess fatigability, pain on movement, and lack of endurance.  Localized tenderness of the muscles and soft tissues of the thoracolumbar spine was shown.  The examiner reported that the Veteran had muscle spasms of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour.  He was also found to have guarding of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour.  No ankylosis of the spine was noted. Muscle strength testing revealed hip flexion of 5/5 and knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension of 4/5 bilaterally.  The examiner indicated that the Veteran experienced moderate paresthesias and/or dysesthesias of the bilateral lower extremities.  The Veteran also experienced moderate numbness of the bilateral lower extremities.  It was also noted that the Veteran did not have other neurological abnormalities related to the thoracolumbar spine condition such as bowel and bladder problems.  The examiner reported that the Veteran had intervertebral disc syndrome with incapacitating episodes that had a total duration of at least four weeks but less than six weeks during the past 12 months.  The examiner also noted that while the Veteran's thoracolumbar condition would make him a poor candidate for routine work environments requiring lifting, that he would be an acceptable candidate for a sedentary form of employment.  Finally, the examiner remarked that an opinion concerning the Veteran's changes in range of motion during flare ups would not be able to be made due to the unpredictability and variability of those symptoms. 

On VA peripheral nerves examination in June 2014, the examiner diagnosed lower extremity peripheral neuropathy.  The Veteran reported experiencing moderate intermittent pain in the bilateral lower extremities.  The examiner indicated that there were moderate paresthesias and/or dysesthesias of the bilateral lower extremities.  There was also moderate numbness of the bilateral lower extremities.  Sensory examination was decreased to light touch of the bilateral feet and toes.  No trophic changes were present.  The examiner indicated that there was moderate incomplete paralysis of the sciatic nerve, external popliteal nerve, musculocutaneous, and external cutaneous nerves bilaterally.  The anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, and ilio-inguinal nerves were normal bilaterally.  The examiner reviewed the EMG test results from the prior October 2008 VA examination and opined that they showed abnormal results for both the right and left lower extremities.  The examiner opined that Veteran's nerve condition would make him a poor candidate for routine work environments requiring lifting, but that he would be an acceptable candidate for a sedentary form of employment.

In April 2016, the Veteran underwent lumbar hemilaminectomy and foraminotomy.

An April 2017 VA examination report shows that the Veteran was diagnosed with intervertebral disc syndrome, degenerative disc disease, and peripheral neuropathy/sciatica symptoms.  The Veteran reported flare ups related to prolonged sitting, ambulation, and with normal daily activities.  Range of motion testing showed forward flexion to 60 degrees, extension was to 5 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 20 degrees.  There was pain on forward flexion, extension, and right lateral rotation.  There was evidence of pain with weight-bearing.  Repetitive motion testing showed no loss in additional range of motion.  Functional impairment of the spine was noted as less movement than normal, weakened movement, excess fatigability, pain on movement, and lack of endurance.  Localized tenderness of the muscles and soft tissues of the thoracolumbar spine was shown.  The examiner reported that the Veteran did not have muscles spams of the thoracolumbar spine.  He was also found to have guarding of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour.  No ankylosis of the spine was noted.  Motor examination testing provided results of 5/5 for hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension bilaterally.  The examiner indicated that the Veteran experienced mild radiculopathy of the right lower extremity and moderate radiculopathy of the left lower extremity.  It was also noted that the Veteran did not have other neurological abnormalities related to the thoracolumbar spine condition such as bowel and bladder problems.  The examiner reported that the Veteran had intervertebral disc syndrome with no periods of incapacitating episodes that required bed rest prescribed by a physician during the past 12 months.  The examiner opined that the Veteran would be a more favorable candidate for a sedentary form of employment.  Finally, the examiner remarked that an opinion concerning the Veteran's changes in range of motion during flare ups would not be able to be provided due to the unpredictability and variability of those symptoms. 

On VA peripheral nerves examination in April 2017, the examiner noted that the Veteran experienced mild intermittent pain of the bilateral lower extremities.  There were mild paresthesias and/or dysesthesias and numbness of the right lower extremity.  There were moderate paresthesias and/or dysesthesias and numbness of the left lower extremity.  Sensory examination was decreased to light touch of the bilateral feet and toes.  No trophic changes were present.  The examiner indicated that there was mild incomplete paralysis of the sciatic nerve bilaterally.  The external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous, and ilio-inguinal nerves were all normal bilaterally.  The examiner opined that the Veteran's peripheral nerve condition did not impact his ability to work.

Lumbar Spine

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is used under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2017).

The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), unfavorable or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242).  Degenerative arthritis of the spine can also be rated using Diagnostic Code 5003.  38 C.F.R. § 4.71a (2017).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2017).

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2017).

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2017).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2017).  The rater is to round each range of motion measurement to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4) (2017).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2017).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2017).

Disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2017).

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2017).

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2017).

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2017).

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2017).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

Service connection for a lumbar spine disability was granted in an April 1991 RO decision.  A 10 percent disability rating was assigned, effective February 1, 1991.  In a May 2004 decision, a 20 percent rating was established, effective October 29, 2003.  The present claim for an increased rating was filed on August 18, 2008.

Based on the evidence of record the Board finds that the Veteran's lumbar spine disability did not warrant a rating in excess of 20 percent prior to June 17, 2014.  Specifically, range of motion testing performed did not show that the Veteran's lumbar spine was limited to 30 degrees or less, even when considering the impact of pain and other factors limiting the range of motion.  The Board notes that an August 2008 private chiropractor record shows that the Veteran's average forward flexion was noted to 30 degrees with 60 degrees considered to be normal.  However, the Board finds that measurement is inconsistent with another range of motion testing conducted in October 2008, two months later, which showed a 50 degree forward flexion result.  Moreover, the private chiropractor report showed that the Veteran's average measurement was 30 degrees and it is unclear how many measurements were actually taken by the chiropractor.  The Board also notes that the private chiropractor reported that 60 degrees was a normal forward flexion of the lumbar spine, but under VA guidelines 90 degrees is considered a normal forward flexion.  The Board finds that it is unclear whether the private chiropractor's measurements of forward flexion was conducted in accordance with VA guidelines and the Veteran subsequent measurements of forward flexion prior to June 17, 2014, did not show a forward flexion limited to 30 degrees or less but was recorded at 50 degrees and 45 degrees.  Therefore, the Board finds that the Veteran's thoracolumbar spine has not been shown to be limited to forward flexion of 30 degrees or less and no ankylosis of the entire lumbar spine has been shown at any time.

The Board also notes that in order for the Veteran's symptomatology to warrant a higher rating of 40 percent, ankylosis would have to be shown affecting the entire thoracolumbar spine.  Here, objective medical examination by the January 2010 VA examination report shows no ankylosis of the entire lumbosacral spine.  While the medical evidence shows pain and limited range of motion due to pain, the pain and other limiting factors are not show to limit the Veteran's thoracolumbar forward flexion to 30 degrees or less as required for a higher rating.  Joint pain alone, including pain throughout the entire range of motion, but without evidence of decreased functioning ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Finally, the Board notes that the Veteran did not have incapacitating episodes requiring bed rest prescribed by a physician of at least four weeks but less than six weeks during a 12 month period which is required for a rating in excess of 20 percent.  Although the Veteran reported in statements and at his Board hearing that he experienced frequent incapacitating episodes, a review of the medical records does not show that these episodes have resulted in bed rest prescribed by a physician of at least four weeks but less than six weeks during a 12 month period.  Instead, the Veteran was found to have incapacitating episodes of 21 days during a 12 month period which is short of the four week requirement for a 40 percent rating.  Therefore, the Board finds that the Veteran's claim for a rating in excess of 20 percent for a lumbar spine disability prior to June 17, 2014 must be denied.

Based on the evidence of record the Board finds that the Veteran's lumbar spine disability does not warrant a rating in excess of 40 percent as of June 17, 2014.  Specifically, range of motion testing performed did not show any occasion where the Veteran's lumbar spine was limited to any less than 60 degrees, even when considering the impact of pain and other factors limiting the range of motion.  Therefore, the Board finds that at no time has the Veteran's thoracolumbar spine been shown to be limited to forward flexion of 30 degrees or less and no ankylosis of the entire lumbar spine has been shown at any time.  The Board also notes that in order for the Veteran's symptomatology to warrant a higher rating than 40 percent, unfavorable ankylosis would have to be shown affecting the entire thoracolumbar spine.  Here, objective medical examination by the June 2014 and April 2017 VA examiners shows no ankylosis of the entire lumbosacral spine.  While the medical evidence shows pain and limited range of motion due to pain, the pain and other limiting factors are not show to limit the Veteran's thoracolumbar forward flexion to 30 degrees or less as required for a higher rating.  Joint pain alone, including pain throughout the entire range of motion, but without evidence of decreased functioning ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Finally, the Board notes that the Veteran did not have incapacitating episodes of at least six weeks during any 12 month period which is required for a rating in excess of 40 percent as reported in the June 2014 and April 2017 VA examination reports. Therefore, the Board finds that the Veteran's claim for a rating in excess of 40 percent for his lumbar spine disability beginning on June 17, 2014 must be denied.

The Board has also considered the statements submitted by the Veteran in support of his claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification of a spinal disability and the determination of the range of motion of the spine and the prescription for bed rest require medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated. The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.

As a final matter, the Board notes that the Veteran is separately rated for neuropathy of the left and right lower extremities.  There are no other neurological disabilities which have been attributed to the Veteran's lumbar spine disability by a medical professional.  The competent evidence does not show any other objective neurologic abnormalities associated with the low back disability so as to warrant any separate rating.

Accordingly, the Board finds that a rating in excess of 20 percent prior to June 17, 2014, and in excess of 40 percent from June 17, 2014, for the Veteran's lumbar 4spine disability is not warranted.  The Board finds that the preponderance of the evidence is against the claim for increase and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).

Neurological Symptoms of the Bilateral Lower Extremities Associated with the Service Connected Lumbar Spine Disability

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8520.  However, the June 2014 VA examination report indicates the Veteran's sciatic nerve, external popliteal nerve, musculocutaneous, and external cutaneous nerves are affected. 38 C.F.R. § 4.124a. Thus, Diagnostic Code 8520 (sciatic nerve), Diagnostic Code 8521 (external popliteal common peroneal), Diagnostic Code 8522 (musculocutaneous superficial peroneal), and Diagnostic Code 8529 (external cutaneous) are for consideration.  The most appropriate Diagnostic Code appears to be 8520 based on the anatomical location of the Veteran's disability and the fact that the peroneal and tibial nerves are branches of the sciatic nerve.  Rating the external popliteal nerve, musculocutaneous, and external cutaneous nerves separately in addition to Diagnostic Code 8520 would amount to prohibited pyramiding.  Separate ratings are not warranted as such would constitute pyramiding given the commonality of symptoms.  38 C.F.R. § 4.14 (2017).  Further, rating under Diagnostic Code 8520 is most favorable to the Veteran.  The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993). 

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 80 percent rating.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular muscle atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis warrants.  A 10 percent rating is warranted for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017). 

The term incomplete paralysis indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note (2017).

The Board notes that the terms slight, moderate, and severe are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).

During the course of the claim, the objective evidence shows moderate impairment resulting from the neurological symptoms of the bilateral lower extremities associated with the service-connected lumbar spine disability, but not greater.  Motor strength has been no worse than 4/5, which was noted on the June 2014 and April 2017 VA examinations of record.  This objective evidence strongly suggests that the neurological symptoms are best objectively described as moderate.  The symptoms were not wholly sensory as would warrant a mild rating, but did not demonstrate any greater motor weakness that would warrant any higher rating.  Moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating.  That rating has already been assigned for each lower extremity, and the Board finds that the preponderance of the evidence is against the assignment of any higher ratings.  The Board finds that moderately severe incomplete paralysis is not shown.

In so finding, the Board in no way discounts the pain, numbness, and tingling that the Veteran reported experiencing in his bilateral lower extremities.  The Board notes that the Veteran is in receipt of a 20 percent rating for the right lower extremity and another 20 percent rating for the left lower extremity for moderate sciatic nerve symptoms.  This decision in no way affects those ratings.  However, as the objective evidence shows moderate symptoms, the Board finds that no higher rating is warranted for sciatic nerve symptoms.

Accordingly, the Board finds that higher ratings for the neurological symptoms of the bilateral lower extremities associated with the service connected lumbar spine disability are not warranted.  The Board finds that the preponderance of the evidence is against the claim for any other increase and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Effective Date for Service Connection for Radiculopathy of the Bilateral Lower Extremities

The Veteran filed the present claim for increase for a service-connected back disability on August 18, 2008.  During the course of the appeal, on April 11, 2012, he filed a separate claim for service connection for radiculopathy of the bilateral lower extremities.  A May 2012 RO rating decision established service connection for peripheral neuropathy of the right and left lower extremities as secondary to the service-connected lumbar spine disability.  A 20 percent disability rating was established for each lower extremity, effective April 11, 2012, as that was the date on which VA received the Veteran's explicit claim for service connection for radiculopathy of the bilateral lower extremities.

Except as otherwise provided, the effective date of a rating and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  With regard to the award of an increased rating, it shall be the earliest date that it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from that date.  38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017).  The increase in disability must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date.  Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  

Although the Veteran filed an explicit claim for service connection for radiculopathy of the bilateral lower extremities on April 11, 2012, the present appeal stems from the claim for an increase for his service-connected back disability which was received by VA on August 18, 2008.  A claim for an increased rating for a back disability necessarily includes consideration of any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).  Therefore, claims for ratings for radiculopathy of the bilateral lower extremities were part of the underlying original claim for an increased rating for a back disability.

In June 2014, a VA peripheral nerve examiner reviewed EMG test results from a prior October 2008 VA examination and opined that the results showed abnormal results for both the right and left lower extremities.  This evidence strongly suggests that the Veteran's bilateral lower extremity radiculopathy was present throughout the entire period of appeal.  Consequently, the effective date of service connection for radiculopathy of the bilateral lower extremities should be August 18, 2008, but not earlier, as that is the date on which VA received the Veteran's claim for increased rating for a back disability, which necessitated consideration of any associated neurologic disability.  38 C.F.R. § 3.400 (2017).




Other Considerations

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2017). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that all of the experienced symptoms of the Veteran's lumbar spine disability and radiculopathy such as incapacitating episodes and limited range of motion with pain are contemplated by the schedular criteria.  38 C.F.R. §§ 4.71a , 4.124a (2017).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Essentially, the Veteran has reported pain, reduced range of motion, fatigue, and bed rest concerning his back.  Examiners and private physician have conducted examinations of the Veteran's spine reported the Veteran's range of motion, observable pain indications, and sensory diagnostic test results.  38 C.F.R. § 4.71a, 4.124a (2017).  The Veteran's neurologic symptoms due to the spine disability have been separately rated.  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate different levels of severity than the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted. 


ORDER

Entitlement to a rating in excess of 20 percent prior to June 17, 2014, and in excess of 40 percent as of June 17, 2014, for a lumbar spine disability is denied.

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.

Entitlement to an effective date of August 18, 2008, but not earlier, for service connection for radiculopathy of the right lower extremity is granted.

Entitlement to an effective date of August 18, 2008, but not earlier, for service connection for radiculopathy of the left lower extremity is granted.


REMAND

In January 2017, the Board remanded the issue of entitlement to a TDIU to provide the Veteran a vocational survey.  The examiner was requested to provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it was at least as likely as not that the Veteran's service-connected disabilities made the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.

The requested vocational opinion has not been obtained.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, remand is required to afford the Veteran the previously requested vocational opinion.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain any outstanding VA or private treatment records.  All attempts to locate records must be documented in the claims file.

2.  Then, schedule the Veteran for a VA examination with a medical doctor examiner who has experience providing vocational opinions.  The examiner should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities, either separately or in combination, make the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  Then, readjudicate the claims, to specifically include considering whether referral for consideration of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) is warranted and whether referral for consideration of the assignment of an extraschedular rating is warranted for a lumbar spine disability pursuant to 38 C.F.R. § 3.321(b)(1).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


